FILED
                             NOT FOR PUBLICATION                             OCT 15 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TOMASSO GUERRINI,                                 No. 06-75820

               Petitioner,                        Agency No. A072-992-079

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Tomasso Guerrini, a native and citizen of Italy, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider.

We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the BIA’s denial of Guerrini’s motion to

reconsider the discretionary denial of his application for adjustment of status,

where he has not raised a colorable due process challenge to the discretionary

determination. See Bazua-Cota v. Gonzales, 466 F.3d 747, 748-49 (9th Cir. 2006)

(per curiam) (order) (“[T]he decision to deny Petitioner’s application for

adjustment of status is a discretionary determination, and is therefore

unreviewable.”); Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012)

(“[W]here Congress explicitly withdraws our jurisdiction to review a final order of

deportation, our authority to review motions to reconsider or to reopen deportation

proceedings is thereby likewise withdrawn.” (citation omitted)).

      Guerrini’s remaining contentions are unavailing or unexhausted. See Barron

v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DISMISSED.




                                           2                                       06-75820